Filed 9/2/22 P. v. Wilson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C093944

           v.                                                                    (Super. Ct. No. 20FE001859)

 STEVEN WILSON,

                    Defendant and Appellant.




         Defendant Steven Wilson stabbed and killed Lora Hoagland on the American
River bike trail. A jury convicted him of first degree premeditated and deliberate murder
and the trial court sentenced him to 75 years to life plus 11 years.
         Defendant now contends (1) the trial court abused its discretion by admitting
evidence of defendant’s uncharged 2002 homicide, (2) the trial court abused its discretion
by admitting a video of a rap song defendant performed, (3) the cumulative prejudice
from the improper admission of evidence requires reversal, (4) there is insufficient
evidence to sustain a finding of premeditation and deliberation, and (5) defendant is
entitled to one additional day of custody credit. In addition, the People contend (6) the




                                                             1
abstract of judgment must be corrected because it does not accurately reflect the
judgment imposed by the trial court.
       We conclude the trial court did not abuse its discretion in admitting evidence of
defendant’s uncharged act or the rap song, there is no accumulated prejudice, the
evidence was sufficient to prove premeditation and deliberation, defendant is entitled to
one additional day of presentence custody credit, and the abstract of judgment must be
corrected to properly reflect the judgment.
       We will modify the judgment to add one more day of presentence custody credit,
affirm the judgment as modified, and remand for amendment and correction of the
abstract of judgment.
                                     BACKGROUND
       As defendant does not raise any issue implicating his identity as the killer, we will
focus on evidence of defendant’s actions and mental state.
       Jessica Peckham was the People’s chief witness in this case. She knew defendant
well and witnessed the killing.
       In 2018, two years before defendant killed Hoagland, Peckham recorded a video
of defendant performing a rap song called “Psychopath” and posted it to YouTube. The
video and a transcript were shown to the jury. The lyrics of the rap song exclaimed, “I’m
a psychopath” willing to kill, and included the following: “Call me Death stroke. Keep
fucking with this guy and get your chest broke. Wide open at close range with a 12
gauge.” “I’m the demon spirit trying to take your fucking breath. I’m the man gutting
maggots with a switchblade. Then carve your back out with a rusty spade. It’s poetic
how you pussy motherfuckers scream and (unintelligible) crying (unintelligible) from this
bitch’s crime scene.” “I’m the reaper sin. That means I’m like Gordon, Dahmer and
Gacy.” “And personally I think you all need your throats slit. After all you always just a
waste of life. You know, I’d love to have come (unintelligible) meet my knife.” “That
means if I’m gonna kill someone I’m gonna do it while sober. It also means if you cross

                                              2
this dude your life is over. And then I might just have myself a blood bath. I mean that
literally because I am a psychopath.”
       On the night of January 26, 2020, defendant and Peckham went for a walk on the
American River bike trail. Hoagland walked toward them in the dark. She was naked
and wet. Defendant acted concerned and asked her if she was okay. But Hoagland was
not making sense. Defendant put his trench coat on her, but he led her in a direction
away from where there was a fire station or where she could get some help. Defendant
carried Hoagland for a stretch and put her down under a railroad trestle. Peckham asked
Hoagland if she could help her, but Hoagland said she only wanted defendant’s help.
       Defendant knelt or sat behind Hoagland, and she leaned back against him.
Defendant reached behind his back, drew a long knife, and stabbed Hoagland in the chest
and then in the neck.
       Peckham walked away, and defendant eventually caught up to her. Defendant told
Peckham he stabbed Hoagland in the neck after Peckham left. They walked to
Peckham’s house, where defendant washed blood off the knife and left Peckham’s house
the next morning.
       Two days after the killing, defendant returned to Peckham’s house. Peckham
surreptitiously recorded defendant. They discussed the killing of Hoagland and news
reports. Defendant told Peckham that he had killed once before when he was 19 years
old. He and two other people were riding around in Reno, Nevada, and picked up a girl.
Defendant killed her the same way he killed Hoagland. On that occasion, however, he
disassembled the knife and scattered it along the highway on the way back to
Sacramento. He also burned his clothing, except for his shoes. Peckham asked
defendant if he planned to do it again, and he replied that he did, but not in the near
future, and he planned to do it in different locations. He said, “We’re long past me lying
to you about the bodies that I racked up.” Concerning the killing of Hoagland, defendant
admitted it was “straight up homicide” and that his victim “type” was female. Defendant

                                              3
also admitted to Peckham that he is a serial killer. He watches people, pictures them
dead, and fantasizes about killing. He wished he had cut Hoagland open and dissected
her. And he admired the work of Jack the Ripper.
        Peckham reported the killing the same day she recorded the conversation with
defendant. Hoagland’s body was found nude and covered with blood. She died from
multiple stab wounds.
        A jury convicted defendant of the first degree murder of Hoagland (Pen. Code,
§ 187, subd. (a))1 and found true an allegation that defendant used a deadly weapon
(§ 12022, subd. (b)(1)). In addition, the trial court found true allegations that defendant
had two prior serious felony convictions—a 2005 robbery and a 2011 robbery. The trial
court sentenced defendant to an indeterminate term of 75 years to life (§ 187, subd. (a)),
with consecutive determinate terms of 1 year for the use of a deadly weapon (§ 12022,
subd. (b)(1)) and 10 years for the two prior serious felony convictions (§ 667,
subd. (a)(1)).
                                       DISCUSSION
                                              I
        Defendant contends the trial court abused its discretion by admitting evidence of
defendant’s uncharged homicide committed in Reno, Nevada, when he was 19 years old.
He claims the evidence was inadmissible under Evidence Code sections 1101 and 352
and that admission of the evidence violated his due process rights.
        Before trial, the People moved to admit evidence of defendant’s murder of a
woman in Reno, referencing 2002 or 2004 in relation to the crime. The People made an
offer of proof that defendant told Peckham about a murder he committed in Reno when
he was 19 years old, about 15 years before the murder in this case. He and two




1   Undesignated statutory references are to the Penal Code.

                                              4
accomplices picked up a female prostitute and stabbed her the same way he killed
Hoagland. After killing the prostitute, defendant disassembled the knife and scattered it
along the freeway on the drive back to Sacramento. The People informed the trial court
that a body had not been discovered in connection with defendant’s statements about the
murder in Reno. The trial court admitted the uncharged act evidence but instructed the
jury it could consider that evidence for the limited purpose of determining whether
defendant had an intent to kill and only if the People proved the uncharged act occurred
by a preponderance of the evidence.
       While evidence of a defendant’s character is generally inadmissible to prove a
defendant’s criminal propensity, evidence a defendant committed an uncharged act may
be admitted if it is relevant to prove a material fact, such as the defendant’s intent. (Evid.
Code, § 1101, subds. (a) & (b); People v. Fayed (2020) 9 Cal.5th 147, 191.)
Considerations include whether (1) the fact to be proved is material, (2) the uncharged act
tends to prove the fact, and (3) the evidence should nevertheless be excluded based on
rule or policy. (Fayed, at p. 191.) We review the trial court’s admission of uncharged act
evidence for abuse of discretion. (Id. at pp. 189-190.)
       The fact to be proved by the uncharged act evidence in this case was defendant’s
intent to kill, including premeditation and deliberation. Defendant’s not-guilty plea
placed this element in dispute, and the People were obligated to present evidence proving
it. (People v. Steele (2002) 27 Cal.4th 1230, 1243.) Thus, evidence of defendant’s intent
to kill, including premeditation and deliberation, was material.
       Furthermore, the uncharged act evidence tended to prove intent to kill,
premeditation, and deliberation. “[T]he more often one kills, especially under similar
circumstances, the more reasonable the inference the killing was intended and
premeditated. [Citations.]” (People v. Steele, supra, 27 Cal.4th at p. 1244.)
       “The least degree of similarity (between the uncharged act and the charged
offense) is required in order to prove intent. [Citation.] ‘[T]he recurrence of a similar

                                              5
result . . . tends (increasingly with each instance) to negative accident or inadvertence or
self-defense or good faith or other innocent mental state, and tends to establish . . . the
presence of the normal, i.e., criminal, intent accompanying such an act . . . .’ [Citation.]
In order to be admissible to prove intent, the uncharged misconduct must be sufficiently
similar to support the inference that the defendant ‘ “probably harbor[ed] the same intent
in each instance.” [Citations.]’ [Citation.]” (People v. Ewoldt (1994) 7 Cal.4th 380,
402.)
        Concerning the similarity between the uncharged act and the murder of Hoagland,
defendant focuses on the differences. He notes that in Reno he acted in concert and
subsequently destroyed the evidence. He further argues the uncharged act occurred about
15 years before the instant crime and was therefore remote in time. But the similarities
were sufficient for the trial court to exercise its discretion and admit the uncharged act
evidence. In each instance, defendant met a vulnerable female and soon thereafter killed
her with a knife.
        Defendant asserts there was nothing to corroborate his statement that he
committed the uncharged act. But that circumstance did not preclude admissibility.
Rather, it went to the People’s burden to prove that the uncharged act occurred.
Certainly, defendant’s statement was enough to support a jury finding that he committed
the uncharged act. As the trial court instructed the jury, “[t]he testimony of only one
witness can prove any fact.” (CALCRIM No. 301.)
        Because the uncharged act evidence tended to prove defendant’s intent,
premeditation, and deliberation in this case, it was admissible unless a rule or policy
required exclusion of the evidence. (People v. Fayed, supra, 9 Cal.5th at p. 191.)
Defendant claims the uncharged act evidence should have been excluded under Evidence
Code section 352 because the prejudicial effect of the evidence substantially outweighed
its probative value. We disagree.



                                              6
       As noted, the uncharged act evidence was probative on the issues of intent,
premeditation, and deliberation. Defendant had the opportunity to argue the differences
between the uncharged act evidence and the circumstances of this case, but the jury could
reasonably conclude that, because defendant had been faced with a similar circumstance
in the past and killed a vulnerable female, his attack of Hoagland was premeditated and
deliberate and that he intended to kill her.
       While there was some danger the uncharged act evidence would inflame the jury’s
emotions, as there generally is in such a violent and serious case, the uncharged act
evidence was not so graphic or violent that the jury could not follow the trial court’s
instructions on using the evidence only to determine defendant’s mental state when he
killed Hoagland. The prejudicial effect did not substantially outweigh the probative
value, and the trial court did not abuse its discretion in admitting the evidence. (People v.
Scott (2011) 52 Cal.4th 452, 491.)
       Defendant further claims the admission of the uncharged act evidence violated his
due process rights. However, proper admission of evidence under state rules of evidence
generally does not violate a defendant’s due process rights (People v. Lucas (1995)
12 Cal.4th 415, 464), and we find no violation here.
                                               II
       Defendant next contends the trial court abused its discretion and violated his due
process rights by admitting the video of the rap song defendant performed.
       Before trial, the People moved to admit the video of defendant performing the rap
song called “Psychopath,” recorded two years before the murder of Hoagland. The
People made an offer of proof of the lyrics, including references to killing people: “I am
the nightmare member. And I ain’t Krueger. I am of the demon spirit trying to take your
fucking breath. I am the man gutting maggots with a switchblade, then carve your back
out with a rusty spade. It’s poetic how you pussy motherfuckers scream.” It also said, “I
am the reaper Sid. That means I’m like Gordon, Dahmer, and Gacy. Leave me alone,

                                               7
because you don’t want to have to face me.” The People offered the rap song to show
defendant’s intent and motive (desire to be a serial killer).
       The trial court determined that the rap lyrics were relevant to whether defendant
premeditated and deliberated because it showed he had thought about killing. And the
rap song included lyrics concerning a knife and injury to the chest, which suggested
stabbing. Based on this reasoning, the trial court admitted the rap lyrics on the limited
issue of defendant’s intent.
       Defendant asserts admission of the rap lyrics was improper under Evidence Code
section 352, and he relies primarily on People v. Coneal (2019) 41 Cal.App.5th 951
(Coneal). In Coneal, the defendant was charged with murder. (Id. at p. 953.) The
prosecution played five rap videos made before the murder depicting defendant’s gang
and a rival gang bragging about violence they had committed or intended to commit. (Id.
at pp. 954, 965.) The Court of Appeal, for multiple reasons, concluded the videos should
not have been admitted. The court held the rap videos were cumulative to other evidence
and to each other on the issue of the defendant’s gang membership and the rivalry with
the opposing gang. (Id. at pp. 966-969.) The court also found minimal probative value to
establish facts such as the gang’s primary activities because it was not clear whether the
lyrics referred to literal events. (Id. at p. 968.) But the court was careful to note: “We do
not mean to suggest that lyrics are never probative of their literal truth. For example,
where lyrics are written within a reasonable period of time before or after the charged
crime and bear a sufficient level of similarity to the charged crime, their probative value
as a statement of fact is increased.” (Id. at p. 969.)
       Coneal is distinguishable from this case. In Coneal, the rap videos were
unreliable as evidence of facts such as the gang’s primary activities and cumulative on
other issues such as gang membership, and therefore the probative value of the rap videos
was minimal. Here, on the other hand, the rap lyrics were used specifically as evidence



                                               8
of defendant’s premeditation and deliberation. On that issue, the rap lyrics were
probative because they mentioned a desire to kill and a desire to be like serial killers.
       Defendant claims the facts of this case are like Coneal because the rap lyrics were
“not a literal statement of fact or actual intent.” We disagree. The rap lyrics included
references to wanting to kill. Defendant could argue to the jury that it was just a song,
but it was also reasonable to conclude from defendant’s reciting the lyrics that it reflected
defendant’s actual intent and desire.
       Defendant also claims the rap lyrics were cumulative to other evidence of intent,
such as defendant’s statements to Peckham. But the evidence “was not particularly
cumulative” because it was of a different nature from the other evidence of intent, and the
rap lyrics were “certainly not so cumulative as to lack probative value.” (People v. Tran
(2011) 51 Cal.4th 1040, 1050.) Indeed, defendant continues to assert on appeal that the
evidence was insufficient to establish premeditation and deliberation, thus all of the
evidence concerning premeditation and deliberation was material.
       The trial court did not abuse its discretion in determining that the prejudicial effect
of the rap lyrics did not substantially outweigh its probative value.
                                             III
       Defendant contends the cumulative prejudice from the erroneous admission of
evidence requires reversal. Because there was no abuse of discretion or error in the
admission of the challenged evidence, there was no accumulated prejudice.
                                             IV
       Moreover, defendant contends there was insufficient evidence to sustain a finding
of premeditation and deliberation.
       “A crime is premeditated when it is considered beforehand and deliberate when
the decision to commit the crime is formed or arrived at or determined upon as a result of
careful thought and weighing of considerations for and against the proposed course of
action. [Citations.] [¶] The process of deliberation and premeditation does not require

                                              9
any extended period of time: ‘ “The true test is not the duration of time as much as it is
the extent of the reflection. Thoughts may follow each other with great rapidity and cold,
calculated judgment may be arrived at quickly . . . .” ’ [Citations.] The requirement of
premeditation and deliberation excludes acts that are the ‘result of mere unconsidered or
rash impulse hastily executed.’ ” (People v. Gonzalez (2012) 210 Cal.App.4th 875, 886-
887.)
        When assessing the sufficiency of evidence of premeditation and deliberation,
courts often consider three “Anderson factors”: planning, motive, and manner of killing.
(People v. Shamblin (2015) 236 Cal.App.4th 1, 10, citing People v. Anderson (1968)
70 Cal.2d 15, 26-27 (Anderson).) However, the Anderson factors are merely guidelines.
(People v. Gonzalez (2012) 54 Cal.4th 643, 663.) “ ‘A senseless, random, but
premeditated, killing supports a verdict of first degree murder.’ ” (People v. Thomas
(1992) 2 Cal.4th 489, 519.) “In reviewing a sufficiency of evidence challenge, we view
the evidence in the light most favorable to the verdict and determine whether any rational
trier of fact could have found the essential elements of the crime proven beyond a
reasonable doubt.” (Gonzalez, at p. 653.)
        Contrary to defendant’s arguments, there was evidence of all three Anderson
factors in this case, thus supporting the jury’s implicit finding of premeditation and
deliberation.
        As to planning, the evidence established defendant fantasized about killing and
wanted to kill more, specifically females. He carried a large knife to the American River
bike trail at night and found a vulnerable victim. Instead of escorting Hoagland to safety,
such as to the fire station, he further isolated her under a railroad trestle.
        As to motive, defendant desired to be a serial killer. Killing Hoagland satisfied
that desire, or at least helped to achieve his goal.




                                               10
          As to manner of killing, defendant plunged a large knife into Hoagland’s chest and
neck. There can be no reasonable doubt he decided to kill her and deliberately chose a
manner likely to achieve that outcome.
          Having found all three Anderson factors, we conclude the evidence, considered in
the light most favorable to the judgment, reflected a killing that was considered
beforehand with careful weighing and consideration of the course of action. Defendant
wanted to kill, prepared to kill, found a potential victim, isolated her, and took action to
end her life. Defendant’s contention that the evidence of premeditation and deliberation
was insufficient to sustain the verdict is without merit.
                                                V
          Defendant contends, and the People agree, he is entitled to one additional day of
custody credit.
          A defendant is entitled to presentence custody credit for all days, including partial
days, in custody. (People v. Rajanayagam (2012) 211 Cal.App.4th 42, 48.) The trial
court awarded defendant 437 days of presentence custody credit. Defendant was arrested
on January 28, 2020, and his sentencing was on April 9, 2021. Including both the day of
arrest and the day of sentencing, that is a span of 438 days. Defendant is therefore
entitled to modification of the judgment to include one more day of presentence custody
credit.
                                                VI
          The People argue the abstract of judgment must be corrected because it does not
accurately reflect the judgment imposed by the trial court.
          As noted, the trial court imposed both indeterminate and determinate terms at
sentencing. But the record on appeal contains an abstract of judgment reflecting only the
indeterminate term of 75 years to life. The matter must be remanded for preparation of a
proper abstract of judgment that reflects the determinate term. (See People v. Zackery



                                                11
(2007) 147 Cal.App.4th 380, 388 [abstract of judgment must accurately reflect judgment
orally pronounced].)
                                     DISPOSITION
       The judgment is modified to award one additional day of presentence custody
credit for a total of 438 days. The judgment is affirmed as modified. The matter is
remanded with directions that the trial court amend the abstract of judgment to reflect
the judgment as modified, and to correct the abstract of judgment to accurately reflect
the sentence orally imposed. The trial court is directed to send the amended and
corrected abstract of judgment to the Department of Corrections and Rehabilitation.



                                                    /S/
                                                 MAURO, Acting P. J.



We concur:



    /S/
RENNER, J.



    /S/
EARL, J.




                                            12